Title: Thomas Jefferson to François André Michaux, 15 April 1811
From: Jefferson, Thomas
To: Michaux, Francois André


          
            Sir
            Monticello Apr. 15. 1811.
          
           I have duly recieved your favor of Aug. 10. and, with it, your beautiful account of the pines & firs of our country, for which be pleased to accept my thanks. I sincerely wish the work may be prosecuted, & that the citizens of the US. may not be wanting in due encouragement to it. nothing should be spared which I could do to befriend it. accept my best wishes that you may enjoy health to continue your useful labors, with assurances of my great respect & esteem.
          
            Th:
            Jefferson
        